 



Exhibit 10.1

INDEMNIFICATION AGREEMENT

     This Indemnification Agreement (this “Agreement”) is made as of this ___day
of ___, 2005, by and between BioSource International, Inc., a Delaware
corporation (the “Company”), and ___, an individual (“Indemnitee”).

RECITALS

     WHEREAS, the bylaws of the Company (the “Bylaws”) permit the Company to
indemnify its officers and directors and the Certificate of Incorporation of the
Company (the “Certificate”) provides for the indemnification of the Company’s
officers and directors to the maximum extent permitted by the Delaware General
Corporation Law, as amended (“Delaware Law”);

     WHEREAS, the Certificate, the Bylaws and Delaware Law permit contracts
between the Company and the officers and directors of the Company with respect
to indemnification of such officers and directors;

     WHEREAS, in accordance with Delaware Law, the Company may purchase and
maintain a policy or policies of directors’ and officers’ liability insurance
covering certain liabilities that may be incurred by its officers or directors
in the performance of their obligations to the Company;

     WHEREAS, the Company recognizes that corporate litigation against, and the
difficulty of obtaining liability insurance for, the Company’s directors and
officers impede the Company’s ability to attract and retain the most capable and
qualified persons available for such positions; and

     WHEREAS, in order to induce Indemnitee to serve or continue to serve as an
officer and/or director of the Company, or its subsidiaries, the Company desires
that the Indemnitee shall be indemnified and advanced expenses as set forth
herein.

AGREEMENT

     NOW, THEREFORE, in consideration of Indemnitee’s service as an officer
and/or director of the Company, or its subsidiaries, after the date hereof, the
Company and Indemnitee hereby agree as follows:

1.      Certain Definitions. Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings set forth below:

“Corporate Status” means the fact that a person (i) is or was a director,
officer, employee or agent of the Company, or (ii) is or was serving at the
request of the Company as a director, officer, employee or agent of another
Enterprise. A Proceeding shall be deemed to have been brought by reason of a
person’s “Corporate Status” if it was brought because of the status described in
the preceding sentence or because of any action or inaction on the part of such
person in connection with such status.

 



--------------------------------------------------------------------------------



 



“Delaware Court” shall mean the Court of Chancery of the State of Delaware.

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise in which
Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.

“Expenses” shall include all reasonable attorney’s fees, disbursements and
retainers, court costs, transcript costs, fees of experts, witness fees, travel
and deposition costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating or being prepared to be a
witness in a Proceeding.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither currently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, including one pending on or before the
date of this Agreement; and excluding one initiated by an Indemnitee pursuant to
Section 8 of this Agreement to enforce his rights under this Agreement.

“Reviewing Party” means the person or persons selected to make the determination
of the availability of indemnification pursuant to Section 6.3 hereof.



2.   Indemnification.

2.1 Proceedings Not By or Not In The Right Of the Company. The Company hereby
agrees to hold harmless and indemnify Indemnitee to the full extent authorized
or permitted by the provisions of Delaware Law, the Certificate and the Bylaws,
as such may be amended from time to time, if Indemnitee was or is a party or is
threatened to be

2



--------------------------------------------------------------------------------



 



made a party to any Proceeding, other than a Proceeding by or in the right of
the Company, by reason of Indemnitee’s Corporate Status, against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his/her behalf in connection with such
Proceeding if Indemnitee acted in good faith and in a manner he/she reasonably
believed to be in or not opposed to the best interests of the Company and, with
respect to any criminal Proceeding, had no reasonable cause to believe his/her
conduct was unlawful.

2.2 Proceedings By or In Right of the Company. The Company hereby agrees to hold
harmless and indemnify Indemnitee to the full extent authorized or permitted by
the provisions of Delaware Law, the Certificate and the Bylaws, as such may be
amended from time to time, if Indemnitee was or is a party or is threatened to
be made a party to any Proceeding by or in the right of the Company, by reason
of Indemnitee’s Corporate Status, against all Expenses, actually and reasonably
incurred by Indemnitee or on his/her behalf in connection with such Proceeding
if Indemnitee acted in good faith and in a manner he/she reasonably believed to
be in or not opposed to the best interests of the Company; provided, however,
that, if applicable law so requires, no indemnification against such Expenses
shall be made in respect of any claim, issue or matter in such Proceeding as to
which Indemnitee shall have been finally adjudged to be liable to the Company
unless and only to the extent that the Court of Chancery of the State of
Delaware, or the court in which such Proceeding was brought, shall determine
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Expenses as such court shall deem proper.

2.3 Expenses of a Party that is Wholly or Partly Successful. Notwithstanding any
other provisions of this Agreement, to the extent that Indemnitee is or was a
party to and is successful, on the merits or otherwise, in any Proceeding by
reason of Indemnitee’s Corporate Status or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify and hold
harmless Indemnitee against all Expenses actually and reasonably incurred by him
in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify and hold harmless Indemnitee against all Expenses actually and
reasonably incurred by him or on his behalf in connection with each successfully
resolved claim, issue or matter. For purposes of this Section and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.

2.4 Additional Indemnification Rights. The Company hereby agrees to indemnify
the Indemnitee to the fullest extent from time to time permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Certificate, the Bylaws or by Delaware
Law. No indemnification rights shall be available under this Section 2.4 on
account of Indemnitee’s conduct which constitutes a breach of Indemnitee’s duty
of loyalty to the Company or its stockholders or

3



--------------------------------------------------------------------------------



 



is an act or omission not in good faith or which involves intentional misconduct
or a knowing violation of the law.



3.   Advances of Expenses.

3.1 Notwithstanding any provision of this Agreement to the contrary, and to the
fullest extent permitted by applicable law, the Company shall advance all
Expenses incurred by Indemnitee (or reasonably expected by Indemnitee to be
incurred by Indemnitee within three months) in connection with the
investigation, defense, settlement or appeal of any Proceeding prior to the
final disposition of such Proceeding upon receipt of an undertaking by or on
behalf of Indemnitee to repay such amount if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified by the Company under the
provisions of this Agreement, the Certificate, the Bylaws, applicable law or
otherwise. Any advances and undertakings to repay pursuant to this Section 3.1
shall provide that, if Indemnitee has commenced or thereafter commences legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee should be indemnified under applicable law, Indemnitee shall not be
required to reimburse the Company for any advance of Expenses until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed).

3.2 Advances of Expenses pursuant to Section 3 hereof shall be made within ten
(10) days after the receipt by the Company of a written statement or statements
from Indemnitee requesting such advance or advances from time to time, whether
prior to or after final disposition of such Proceeding, and accompanied by or
preceded by an undertaking referred to in Section 3.1 above.

3.3 Advances shall be unsecured and interest free. Advances shall be made
without regard to Indemnitee’s ability to repay the Expenses and without regard
to Indemnitee’s ultimate entitlement to be indemnified under the other
provisions of this Agreement. Advances shall include any and all reasonable
Expenses incurred pursuing a Proceeding to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed.

3.4 Notwithstanding any other provision of this Agreement, the Company shall not
be required to advance Expenses of more than one legal counsel (and one local
counsel) in connection with all matters concerning a single Indemnitee, and such
counsel shall be made counsel for any and all other indemnified persons unless
(i) the Company otherwise determines or (ii) Indemnitee or another indemnified
person shall provide a written statement setting forth in detail a reasonable
objection to such legal counsel representing other indemnified persons.

3.5 This Section 3 shall not apply to any claim made by Indemnitee for which an
indemnification payment is excluded pursuant to Section 10.

4



--------------------------------------------------------------------------------



 



4.   Contribution in the Event of Joint Liability.

4.1 Whether or not the indemnification provided in Section 2 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company shall
pay, in the first instance, the entire amount of any judgment or settlement of
such Proceeding without requiring Indemnitee to contribute to such payment and
the Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Company shall not enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

4.2 Without diminishing or impairing the obligations of the Company set forth in
the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than Indemnitee who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, in connection with the events that
resulted in such Expenses, judgments, fines or settlement amounts, as well as
any other equitable considerations which applicable law may require to be
considered. The relative fault of the Company and all officers, directors or
employees of the Company other than Indemnitee who are jointly liable with
Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct is active or passive.

4.3 The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by other officers,
directors or employees of the Company who may be jointly liable with Indemnitee.

5



--------------------------------------------------------------------------------



 



5.     Indemnification for Expenses as a Witness. In addition to the rights of
Indemnitee under, and without limiting, the other provisions of this Agreement,
to the extent that Indemnitee is, by reason of his/her Corporate Status, a
witness in any Proceeding to which Indemnitee is not a party, Indemnitee shall
be indemnified by the Company against all Expenses actually and reasonably
incurred by him/her or on his/her behalf in connection therewith.



6.   Procedures for Determination of Entitlement to Indemnification.

6.1 Timing of Payments. All payments of Expenses, judgments, penalties, fines
and other amounts by the Company to the Indemnitee pursuant to this Agreement
shall be made to the fullest extent permitted by applicable law as soon as
practicable after written demand therefor by Indemnitee is presented to the
Company, but in no event later than (i) thirty (30) days after such demand is
presented or (ii) such later date as may be permitted for the determination of
entitlement to indemnification pursuant to Section 6.6 hereof, if applicable;
provided, however, that advances of Expenses shall be made within the time
provided in Section 3.2.

6.2 Request for Indemnification. Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the board of directors of the Company
(the “Board of Directors”) in writing that Indemnitee has requested
indemnification.

6.3 Reviewing Party. Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 6.2 hereof, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following three methods, which
shall be at the election of the Company: (1) by a majority vote of the
Disinterested Directors, even though less than a quorum, (2) by Independent
Counsel in a written opinion, or (3) by the stockholders.

6.4 Determination by Independent Counsel. If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 6.3
hereof, the Independent Counsel shall be selected as provided in this
Section 6.4. The Independent Counsel shall be selected by Indemnitee (unless
Indemnitee shall request that such selection be made by the Board of Directors).
Indemnitee or the Company, as the case may be, may, within ten (10) days after
such written notice of selection shall have been given, deliver to the Company
or to Indemnitee, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If a written objection is made and substantiated, the Independent Counsel
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit. If,
within twenty (20) days after

6



--------------------------------------------------------------------------------



 



submission by Indemnitee of a written request for indemnification pursuant to
Section 6.2 hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware or other court of competent jurisdiction for resolution
of any objection which shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 6.3 hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6.3 hereof, and the Company shall pay
all reasonable fees and expenses incident to the procedures of this Section 6.4,
regardless of the manner in which such Independent Counsel was selected or
appointed. The Company also agrees to fully indemnify and hold harmless such
Independent Counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

6.5 Additional Presumptions and Standards. For purposes of this Agreement, the
termination of any Proceeding or any claim by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere, or its equivalent, shall not create a presumption that Indemnitee
did not meet any particular standard of conduct or have any particular belief or
that a court has determined that indemnification is not permitted by this
Agreement or applicable law. In addition, neither the failure of any Reviewing
Party to have made a determination as to whether Indemnitee has met any
particular standard of conduct or had any particular belief, nor an actual
determination by any Reviewing Party that Indemnitee has not met such standard
of conduct or did not have such belief, prior to the commencement of legal
proceedings by Indemnitee to secure a judicial determination that Indemnitee
should be indemnified under this Agreement under applicable law, shall be a
defense to Indemnitee’s claim or create a presumption that Indemnitee has not
met any particular standard of conduct or did not have any particular belief.
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Enterprise. The provisions of
this Section 6.5 shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement. In addition, the
knowledge and/or actions, or failure to act, of any other director, officer,
agent or employee of the Enterprise shall not be imputed to Indemnitee for
purposes of determining the right to indemnification under this Agreement.

6.6 Timing of Determination. If the Reviewing Party shall not have made a
determination within thirty (30) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to

7



--------------------------------------------------------------------------------



 



have been made and Indemnitee shall be entitled to such indemnification, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such 30 day period may be extended for a reasonable time, not to exceed an
additional fifteen (15) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6.6 shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6.3 of this Agreement and if (A) within fifteen (15) days after receipt
by the Company of the request for such determination the Board of Directors or
the Disinterested Directors, if appropriate, resolve to submit such
determination to the stockholders for their consideration at an annual meeting
thereof to be held within seventy-five (75) days after such receipt and such
determination is made thereat, or (B) a special meeting of stockholders is
called within fifteen (15) days after such receipt for the purpose of making
such determination, such meeting is held for such purpose within sixty (60) days
after having been so called and such determination is made thereat.

6.7 Cooperation. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Independent Counsel, member of the Board of Directors, or stockholder of the
Company shall act reasonably and in good faith in making a determination under
this Agreement of the Indemnitee’s entitlement to indemnification. Any costs or
expenses (including reasonable attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies Indemnitee therefor and agrees to hold Indemnitee harmless
therefrom.

6.8 Defense by the Company. Subject to the provisions of this Section 6, the
Company shall have the right to defend Indemnitee in any Proceeding which may
give rise to the obligation to indemnify or advance Expenses under this
Agreement. The Company shall notify Indemnitee of any such decision to defend
within ten (10) days of the receipt of the request for indemnification pursuant
to Section 6.2. The Company shall not, without the prior written consent of the
Indemnitee, consent to the entry of any judgment against Indemnitee or enter
into any settlement or compromise which (i) includes an admission of fault of
Indemnitee or (ii) does not include, as an unconditional term thereof, the full
release of indemnitee from all liability in respect of such Proceeding, which
release shall be in form and substance reasonably satisfactory to Indemnitee.
This Section 6.8 shall not apply to a Proceeding brought by Indemnitee under
Section 8 hereof.

8



--------------------------------------------------------------------------------



 



6.9 Indemnitee’s Right to Counsel. Notwithstanding the provisions of Section 6.8
above, if, in a Proceeding to which Indemnitee is a party by reason of
Indemnitee’s Corporate Status, Indemnitee reasonably concludes that he or she
may have separate defenses or counterclaims to assert with respect to any issue
which may not be consistent with the position of other defendants in such
Proceeding, or if the Company fails to assume the defense of such proceeding in
a timely manner, Indemnitee shall be entitled to be represented by separate
legal counsel of Indemnitee’s choice at the expense of the Company as provided
elsewhere in this Agreement, provided, that if the Company maintains an
insurance policy or policies providing liability insurance to directors,
officers, employees, agents or fiduciaries of the Company or any other
Enterprise, such separate legal counsel shall be selected from “panel” counsel
previously approved by the Company’s liability insurance carrier.

6.10 Success. The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.

7.      Liability Insurance. To the extent that the Company maintains an
insurance policy or policies providing liability insurance to directors,
officers, employees, agents or fiduciaries of the Company or any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available to any
director, officer, employee, agent or fiduciary, as applicable.



8.   Remedies of Indemnitee.

8.1 In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 3.2 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made within the time period specified in
Section 6.6 of this Agreement, (iv) payment of indemnified amounts is not made
within the time period specified in Section 6.1 of this Agreement, or
(v) payment of indemnified amounts is not made within ten (10) days after a
determination has been made that Indemnitee is entitled to indemnification or
such determination is deemed to have been made pursuant to Section 6.6 of this
Agreement, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Delaware, or in any other court of competent jurisdiction,
of his entitlement to such indemnification. Indemnitee shall commence such
proceeding seeking an adjudication within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 8.1. The Company shall not oppose Indemnitee’s right to seek any such
adjudication.

8.2 In the event that a determination shall have been made pursuant to
Section 6.3 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 8
shall be conducted in all respects as a de novo trial, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination under
Section 6.3.

9



--------------------------------------------------------------------------------



 



8.3 If a determination shall have been made pursuant to Section 6.3 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 8, absent a prohibition of such indemnification under applicable
law.

8.4 In the event that Indemnitee, pursuant to this Section 8, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on his behalf, subject
to Section 10.2, in advance, any and all Expenses actually and reasonably
incurred by him in such judicial adjudication, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses or insurance recovery.

8.5 The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.



9.   Non-Exclusivity, Survival of Rights, Subrogation.

9.1 The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any agreement, a
vote of stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof, Delaware Law,
the Certificate or the Bylaws shall limit or restrict any right of Indemnitee
under this Agreement in respect of any action taken or omitted by such
Indemnitee in his Corporate Status prior to such amendment, alteration or repeal
of this Agreement, Delaware Law, the Certificate or the Bylaws. To the extent
that a change in applicable law, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Certificate, the Bylaws or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

9.2 In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

9.3 The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has

10



--------------------------------------------------------------------------------



 



otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise.

10.      Exceptions to Right of Indemnification. Notwithstanding any other
provision of this Agreement, Indemnitee shall not be entitled to indemnification
under this Agreement:

10.1 with respect to any Proceeding brought by Indemnitee, or any claim therein,
unless (a) the bringing of such Proceeding or making of such claim shall have
been approved by the Board of Directors of the Company or (b) such Proceeding is
being brought by the Indemnitee to assert, interpret or enforce his rights under
this Agreement or any other agreement or insurance policy or under the
Certificate or Bylaws now or hereafter in effect; or

10.2 for Expenses incurred by Indemnitee with respect to any action instituted
(i) by Indemnitee to enforce or interpret this Agreement, if a court having
jurisdiction over such action determines that necessary assertions made by
Indemnitee as a basis for such action were not made in good faith or were
frivolous, or (ii) by or in the name of the Company to enforce or interpret this
Agreement, if a court having jurisdiction over such action determines that the
material defenses asserted by Indemnitee were made in bad faith or were
frivolous; or

10.3 for Expenses and other liabilities arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, or any similar state or successor statute.

11.      Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is an officer or
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another Enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any possible Proceeding
(including any rights of appeal and any proceeding commenced under Section 8
hereof) by reason of his/her Corporate Status, whether or not he/she is acting
or serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement. This Agreement
shall continue in effect regardless of whether Indemnitee continues to serve as
an officer or director of the Company or any other Enterprise at the Company’s
request.



12.   Miscellaneous.

12.1 Notice by Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification covered hereunder. The failure to so
notify the Company shall not relieve the Company of any obligation which it may
have to Indemnitee under this Agreement or otherwise unless and only to the
extent that such failure or delay materially prejudices the Company.

11



--------------------------------------------------------------------------------



 



12.2 No Employment Agreement. Nothing contained in this Agreement shall be
construed as giving Indemnitee any right to be retained in the employment of the
Company or any of its subsidiaries or affiliated entities.

12.3 Amendments and Waivers. No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same will be in writing and signed by the Company and Indemnitee. No
waiver of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence.

12.4 Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

12.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), assigns, spouses, heirs, executors and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

12.6 Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by facsimile,
commercial overnight courier service or personal delivery to the following
addresses, or to such other addresses as shall be designated from time to time
by a party in accordance with this Section:

if to the Company, at:

12



--------------------------------------------------------------------------------



 



 
BioSource International, Inc.
542 Flynn Road
Camarillo, California 93012
Attn: Board of Directors

or if to Indemnitee, at the address set forth on the signature page hereto.

If any notice, request, demand, direction or other communication required or
permitted by this Agreement is given by mail it will be effective on the earlier
of receipt or the third calendar day after deposit in the United States mail
with first class or airmail postage prepaid; if given by facsimile during
regular business hours of the recipient, when sent with delivery confirmation if
given by facsimile outside regular business hours of the recipient, with
delivery confirmation, at the opening of business on the next business day; if
dispatched by commercial courier, on the scheduled delivery date; or if given by
personal delivery, when delivered.

12.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

12.8 Headings. The section and paragraph headings contained in this Agreement
are inserted for convenience only and will not affect in any way the meaning or
construction of this Agreement.

12.9 GOVERNING LAW. THIS AGREEMENT AND ALL RIGHTS, REMEDIES, LIABILITIES, POWERS
AND DUTIES OF THE PARTIES TO THIS AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW PRINCIPLES.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first hereinabove written.

            BIOSOURCE INTERNATIONAL, INC.
      By:           Name:           Title:        

         
Indemnitee
       
 
       
 
         
Name:
       
 
       
Address:
       
 
             
 
             
 
             
 
       

  Facsimile:    

       

14